As filed with the Securities and Exchange Commission onApril 1, 2011 1933 Act Registration No. 033-70742 1940 Act Registration No. 811-08090 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO.97 /X/ And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO.99 /X/ Lincoln Variable Insurance Products Trust (Exact Name of Registrant as Specified in Charter) LVIP Dimensional U.S. Equity Fund LVIP Dimensional Non-U.S. Equity Fund LVIP Vanguard Domestic Equity ETF Fund LVIP Vanguard International Equity ETF Fund LVIP Total Bond Fund 1300 South Clinton Street Fort Wayne, Indiana 46801 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (260) 455-2000 Nicole S. Jones, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copies of all communications to: Robert A. Robertson, Esq. Dechert, LLP 2010 Main Street Suite 500 Irvine, CA 92614 Fiscal Year-end: December 31 It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ onApril 29, 2011, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 / / 75 days after filing pursuant to paragraph (a)(2) of Rule 485 / / on , pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: /x/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registration Statement on Form N-1A is being filed for the sole purpose of designating a new effective date for the previously filed Post-Effective Amendment No.94 to the Registrant’s Registration Statement filed under Rule 485(a) of the Securities Act of 1933. The information contained in the Registrant’s Registration Statement is incorporated herein by reference to Post-Effective Amendment No.94 filed on January 27, 2011. SIGNATURE PAGE Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Post-Effective Amendment No.97 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Fort Wayne, and State of Indiana on this1st day ofApril,2011. LINCOLN VARIABLE INSURANCE PRODUCTS TRUST /s/ Daniel R. Hayes Daniel R. Hayes President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in their capacities indicated on April 1, 2011. Signature Title /s/ Daniel R. Hayes Daniel R. Hayes Chairman of the Board, President and Trustee (Principal Executive Officer) * William P. Flory, Jr. Chief Accounting Officer (Principal Accounting Officer and Principal Financial Officer) * Michael D. Coughlin Trustee * Nancy L. Frisby Trustee * Elizabeth S. Hager Trustee * Gary D. Lemon Trustee * Thomas D. Rath Trustee * Kenneth G. Stella Trustee * David H. Windley Trustee *By /s/ Cynthia A. Rose Cynthia A. Rose Attorney-in-Fact
